The opinion of the Court was delivered by
Tilghman C. J.
Upon the face of the bond it appears to have been sealed and delivered in the presence of Enoch Smith, who was living and not subpoenaed as a witness. It is not a record as supposed by the counsel for the plaintiff in error. It is not certified by the clerk of the Court of Quarter-Sessions to have been acknowledged in Court: and there*421fore we must presume, that it was executed out of Court. It therefore should have been proved in the usual manner by the subscribing witness. We are of opinion, that the evidence was properly rejected, and therefore the judgment should be affirmed.
Judgment affirmed.